Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
This Office action is in response to papers filed on 4/23/2021.  Amendments made to the claims and Applicant's remarks have been entered and considered. 
Claims 1, 3-4, 6-7, 21 and 23-26 are pending and are presented for examination.  
Claims 1, 3-4, 6-7, 21 and 23-26 are allowed.  

Reason for Allowance
The following is an examiner’s statement of reasons for allowance: 
In claim 1, the specific limitations of “the liquid channel extending from an opening defined in a base of the second part to an opening defined in an appendix of the second part, the base at least in part disposed outside of the axial channel, the appendix disposed in the axial channel and defining a space between the appendix and an inner surface of the first part, the space being part of the axial channel, the opening defined in the appendix being open to the space” in the combination as claimed are neither anticipated nor made obvious over the prior art made of record (PTO-892, IDS). 
Claims 3-4, 6-7, 21 and 23-26 are also allowable for depending on claim 1. 

Fig. 1 supports the claimed feature.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN K KIM whose telephone number is (571)270-5072 and fax number is (571)270-6072.  The examiner can normally be reached on 7AM-3PM. 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Quyen Leung can be reached on 571-272-8188.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 
/JOHN K KIM/           Primary Examiner, Art Unit 2834